          Case
           Case7:14-cr-00768-VB
                7:14-cr-00768-VB Document
                                  Document513-1 Filed12/01/20
                                           514 Filed  12/01/20 Page
                                                                Page11ofof11


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                               x
 UNITED STATES OF AMERICA,                     :

        -against-                              :                      14 Cr. 768 (VB)

 ISAIAH WASHINGTON,                            :                          ORDER

                Defendant                      :
                                               x

 Hon. Vincent L. Briccetti, United States District Judge:

        The Defendant, ISAIAH WASHINGTON, (ID. No. 2019-01043), DIHGHUDOSULVRQHU

 currently detained at the Orange County Jail, Goshen, New York, anticipates filing a motion for

 home confinement pursuant 18 U.S.C. § 3624 and/or compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A), based on compelling medical reasons which will place his medical
condition in issue, it is hereby
condition
     It is hereby
           at issue,ORDERED that the Orange County Jail release to Defendant's counsel of record,
xxxxxxxxxxxxxx

  Howard E, Tanner, Esq., within five business days of this Order:


                (1) Defendant's complete medical records from the time he entered into the
                custody of the Orange Cou nty Jail; and

                (2) Any Federal Bureau of Prisons medical records for the defendant in the
                    possession of the Orange County Jail.



SO ORDERED:

                                                      ___________________________
                                                      Hon. Vincent L. Briccetti
Dated: December 1, 2020
White Plains, New York
